DISSENT OE
TSUKIYAMA, O. J.
The majority of this court has epitomized its view on the jurisdictional phase of the issues involved in this case by merely announcing at this stage its ultimate conclusion, subject to the filing of a supplemental opinion at a later date, that “interisland air transportation” is within the jurisdiction of the Public Utilities Commission.
I do not concur. Realizing, in the absence of the majority’s opinion in extenso on the jurisdictional issue, the inappropriateness of a detailed dissenting opinion which can at best be of an anticipatory nature, I shall reserve its rendition until the majority has rendered its supplemental opinion.